internal_revenue_service number release date index number ----------------- ------------------------------------------------------------ -------------- --------------------------------- ------------------------------------- ------------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-106604-17 date date legend reit reit reit partnership retail center state a state b city city utility state initiative a b c --------------------------------- --------------------------- --------------------------------- --------------------------- --------------------------------- --------------------------- --------------------------------- ----------------------------------- -------------- -------------- ------------------ -------------------------------------------------------------- ---------------------------------- ------------ ------ ------ plr-106604-17 dear --------------- this letter responds to your letter dated date and a subsequent submission requesting a ruling on behalf of reit taxpayer that pursuant to sec_856 of the internal_revenue_code code taxpayer’s income from the base solar incentive amount as defined below will be considered qualifying_income for purposes of sec_856 and c facts taxpayer is a state a limited_liability_company that has elected to be taxed as a real_estate_investment_trust reit under sec_856 through of the code collectively taxpayer reit and reit wholly own partnership a state b limited_liability_company treated as a partnership for u s federal_income_tax purposes partnership directly and through a disregarded_entity owns an a square foot mixed- use shopping center retail center partnership leases space at retail center to tenants for use as retail outlets retail center features an anchor store and ancillary fueling station upscale retail boutique specialty shops personal services restaurants a community center and other retail outlets typically found in a mixed-use regional shopping center along with associated common spaces parking and landscaping taxpayer represents that retail center is a building within the meaning of sec_1_856-10 of the income_tax regulations and is therefore real_property within the meaning of sec_1_856-10 taxpayer also represents that the rental income that is generated from leasing space at retail center is qualifying_income for purposes of sec_856 and c the state initiative mandates that all state b electric utilities implement a solar incentive program in accordance with the state initiative the city utility has established a solar incentive program solar incentive program that offers an estimated performance-based incentive solar incentive to city utility customers who purchase or lease and install solar pv systems and who meet certain other eligibility requirements including a requirement that the solar pv system must be owned or leased by the building owner who is also the owner of the roof space or a city utility customer who demonstrates their rights to the roof space for the duration of the incentivized period the solar incentive consists of a one-time lump sum upfront payment that is the lesser_of the amount calculated by a formula that estimates the expected performance of the customer’s solar pv system incentive formula or the net installed cost of the system after any_tax benefits or other outside funding sources are subtracted from the gross cost of the system thus in no case will the amount of the solar incentive exceed the net installed cost of the solar pv system plr-106604-17 the incentive formula is based on the capacity of the solar pv system adjusted to consider inverter and module losses and a design factor that compares the estimated output of the solar pv system to the simulated output of an optimal reference system these factors are multiplied by one of two incentive rates depending on whether or not a participant in the solar incentive program retains ownership of renewable energy credits recs or transfers the recs to city utility the incentive rate for a city utility customer that transfers its recs to city utility is dollar_figureb per watt rec incentive rate the incentive rate for a customer that retains ownership of its recs is dollar_figurec per watt base incentive rate taxpayer represents that partnership intends to purchase or lease and permanently install a solar pv system on the roof of retail center taxpayer represents that the solar pv system will be designed and intended to produce electricity only to serve retail center and that partnership will not sell any electricity generated by the solar pv system to third parties taxpayer also represents that the solar pv system will be a structural_component within the meaning of sec_1_856-10 taxpayer intends for the solar pv system to comply with the terms of the solar incentive program and allow partnership to apply for and receive a solar incentive from city utility taxpayer represents that partnership intends to transfer any recs that it receives in connection with the solar pv system and would therefore qualify for the rec incentive rate taxpayer is not seeking a ruling with respect to its receipt of any portion of the solar incentive that is attributable to the transfer of recs to city utility solar incentive rec component and taxpayer intends to treat such an amount as non-qualifying income for purposes of sec_856 and c the portion of the solar incentive that is not attributable to the transfer of recs to city utility is the base solar incentive amount thus taxpayer intends to treat the difference between the solar incentive calculated using the rec incentive rate and the solar incentive calculated using the base incentive rate as non-qualifying income for purposes of sec_856 and c taxpayer is seeking a ruling under sec_856 that the base solar incentive amount will be considered qualifying_income for purposes of sec_856 and c law and analysis sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from sources that include dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than sec_1221 property abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from plr-106604-17 prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by mortgages on real_property or interests_in_real_property gain from the sale_or_other_disposition of real_property other than sec_1221 property dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees to make loans secured_by mortgages on real_property or to purchase or lease real_property gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which i does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c or ii otherwise constitutes gross_income not qualifying under sec_856 or c may be considered as gross_income which qualifies under sec_856 or c the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 income attributable to the receipt of the base solar incentive amount constitutes gross_income not listed as qualifying_income under sec_856 or c taxpayer will earn the base solar incentive amount for purchasing or leasing and installing a solar pv system on the roof of retail center in accordance with the state solar initiative in order to be eligible for the solar incentive program a solar pv system must be owned or leased by the building owner who is also the owner of the roof space or a party who demonstrates its rights to the roof space for the duration of the incentivized period taxpayer represents that partnership intends to permanently install a solar pv system on the roof of retail center taxpayer also represents that the solar pv system once completed will be a structural_component within the meaning of sec_1_856-10 that it will therefore be real_property within the meaning of plr-106604-17 sec_1_856-10 and that substantially_all of the other income taxpayer derives from retail center will be qualifying_income for purposes of sec_856 and c under these circumstances treating income from the base solar incentive amount as qualifying_income does not interfere with or impede the objectives of congress in enacting sec_856 and c accordingly pursuant to sec_856 the base solar incentive amount is treated as qualifying_income for purposes of sec_856 and c conclusion based on the fact submitted and representations made by taxpayer we hereby rule that pursuant to sec_856 taxpayer’s income from the base solar incentive amount is considered qualifying_income for purposes of sec_856 and c this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code additionally no opinion is expressed regarding whether any credits or offsets earned in connection with the solar incentive program constitute gross_income whether such income is qualifying_income for purposes of sec_856 and c and whether any credit or offset qualifies as real_property for purposes of sec_856 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives plr-106604-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _________________________________ julanne allen assistant branch chief branch office of the associate chief_counsel financial institutions products enclosure copy for sec_6110 purposes
